December 22, 1919. The opinion of the Court was delivered by
This case was heard upon an agreed statement of facts, which, together with the order of his Honor, the Circuit Judge, and the appellant's exceptions, will be reported.
We desire to add but a single authority to those cited by the Circuit Judge. Bank v. City of Greenville, 97 S.C. 291,81 S.E. 634, which decides that it is not necessary to record the assignment of a mortgage.
For the reasons stated in said order it is affirmed. *Page 147